Title: To John Adams from Lucius Horatio Stockton, 25 February 1801
From: Stockton, Lucius Horatio
To: Adams, John



Honoured Sir
Trenton February 25th. 1801.

On the day when you will receive this letter, a formal resignation of the office of attorney of the United States for the New-Jersey district will be filed on my behalf in the office of Secretary of State—The commission which I received from Your Excellency bears date on the 6th. of February AD 1798 and purports that the office was to be held during the pleasure of the President of the United States—When I solicited the office which I now resign I viewed in the President of the United States the father of his country, the friend of the human race, the patriot, and the christian; As it hath pleased God in the inscrutable counsels of his wisdom and (as it is to be feared) in the Execution of merited judgment on our guilty land, to Suffer the people to pursue unhallowed idols, altho I desire to submit to the divine will and to the powers that are, yet I do not consider it required by duty and certainly not by inclination to touch the accursed thing by partaking of any office to be held at the tenure of those who now will soon bear sway. At certain times, I believe with Mr. Addison that “the post of honour” as well as of duty is “the private station” Beleiving the present to be such a time I resign my office to the revered donor of it to whom for the honours and advantages which have been derived from it are due the most grateful acknowlegements of Sir with the highest respect and most affectionate regard Your Sincere friend & most obedt Servant,

Lucius Horatio Stockton.